           Case 1:19-cv-00133-CRK Document 42             Filed 02/03/20   Page 1 of 7



                   UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE CLARE R. KELLY, JUDGE

                                              )
JSW STEEL (USA) Inc.,                         )
                                              )
      Plaintiff,                              )
                                              )
      v.                                      )   Court No. 19-00133
                                              )
UNITED STATES,                                )
                                              )
      Defendant.                              )
                                              )


                                       [Proposed] ORDER

         On consideration of Defendant’s motion for an extension of twenty-five days to file its

USCIT Rule 56.1 Response Brief, and on consideration of Plaintiff’s opposition thereto, it is

hereby

         ORDERED that Plaintiff’s motion is denied, and it is further

         ORDERED that the United States shall file its Response Brief on or before February 14,

2020, and it is further

         ORDERED that Defendant shall file any Reply Brief on or before March 2, 2020.




Dated:_______________                                       ______________________________
       New York, NY                                                     JUDGE
           Case 1:19-cv-00133-CRK Document 42             Filed 02/03/20     Page 2 of 7



                   UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE CLARE R. KELLY, JUDGE

                                             )
JSW STEEL (USA) Inc.,                        )
                                             )
      Plaintiff,                             )
                                             )
      v.                                     )   Court No. 19-00133
                                             )
UNITED STATES,                               )
                                             )
      Defendant.                             )
                                             )

           PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION
   FOR AN EXTENSION OF TWENTY-FIVE DAYS TO FILE ITS RULE 56.1 BRIEF

       Plaintiff JSW Steel (USA) Inc. (“JSW”) submits this Memorandum in opposition to

Defendant’s motion for an extension of twenty-five days to file its USCIT Rule 56.1 Response

Brief on the grounds that the extension sought is unnecessarily long and, importantly, unduly

prejudicial to JSW.

       Initially, we would like to clarify the events precipitating the Government’s current motion.

On January 30, 2020, two business days before the February 3 deadline to file its opposition to

JSW’s Rule 56.1 motion, counsel for the Government emailed counsel for JSW requesting a

twenty-one day extension of the deadline. In the email, counsel stated that the Government’s brief

was prepared and that it only needed to complete an “internal review/concurrence process.” See

Exhibit 1 at 3. JSW’s counsel responded promptly by telephone, explaining that such a long

extension would present a serious conflict because counsel would be in a three-week commercial

arbitration commencing on March 9.

       However, given the limited nature of what the Government needed to accomplish—and

seeking to avoid any unnecessary dispute—JSW offered to consent to a one-week extension.
         Case 1:19-cv-00133-CRK Document 42                 Filed 02/03/20      Page 3 of 7



When the Government, surprisingly, rejected that proposal, JSW offered to accommodate the

Government even further by agreeing to extend the time to file by two business weeks (eleven

days) until February 14, 2020. In so doing, JSW reiterated that any more than eleven days would

“present[] a serious conflict on [counsel for JSW’s] end, which would necessitate delaying [the

submission of this matter] until late-April. Such a delay would be prejudicial to [JSW], who is

seeking the return of tens of millions of dollars, and is anxious to get this matter resolved.” Exhibit

1 at 2. To offset some of this delay, JSW even offered to take only a seven-day extension of its

own time to reply. Id.

       The following day (now one day prior to its filing deadline), the Government again rejected

JSW’s accommodation and asked whether JSW would oppose an extension until February 21.

Seeing no reason for such a lengthy delay and having been given none, JSW could not agree. It

reiterated that it would not oppose a more limited extension until February 14.

       The Government filed this motion later that day, seeking to extend its time not until

February 21 (as it had suggested), but to February 28. In its motion, the Government never bothers

to explain why it waited until the last day to raise this issue (especially since the schedule has been

set since this Court’s October 29 Order). Nor does it explain why it now needs almost four weeks

more to obtain internal clearance to file a brief it has already drafted. These omissions are telling.

In light of the foregoing, and for at least the following reasons, the Government’s request should

be denied.

       First, the Government has already had more than ample time to respond to JSW’s motion,

which was filed on December 13, 2019. Specifically, while negotiating the Scheduling Order

(Dkt. #24), the Government requested two weeks beyond the thirty-five day response period

prescribed by USCIT Rule 56.1(d). In good faith, JSW agreed. As a result, the schedule, as



                                                  2
          Case 1:19-cv-00133-CRK Document 42                        Filed 02/03/20        Page 4 of 7



reflected in this Court’s October 29 Order (see Dkt. # 24), ultimately allowed the Government

fifty-two days to file its Response.

        Those fifty-two days should have been more than enough time for the Government to

complete its response, plan for and complete any internal review, and file its papers. Waiting until

the last minute to seek an extension and then insisting on almost four additional weeks simply to

gain “concurrence”1 suggests that the Government never made a serious attempt to comply with

the Court’s Order. JSW’s offer to extend the Government’s time until February 14 is, by any

measure, more than sufficient for the Government to complete its internal review process.2 And,

we submit, if so ordered, it will be.

        Second, twenty-five additional days (when added to the fifty-two days the Government has

already had) is hardly a “brief” delay. JSW filed its requests for exclusion from the Section 232 tariffs

in April and May 2018, almost two years ago. It took the Government more than a year to deny them

(despite its own regulations, which provide that the Government should decide each exclusion request

within 106 days of submission, see 15 C.F.R. pt. 705, supp. 1(h)(3)(i)). The attempt to stall this matter

further is simply the next chapter in a series of delays that began in mid-2018.

        Third, more importantly, the Government’s claim that “JSW should not be unduly

prejudiced by this brief 25-day extension” is simply wrong. See Dkt. # 41 at 3. The Government

blithely ignores the fact that each delay in this case deprives JSW of the tens of millions of dollars in

operating capital it paid (but should not have had to pay) toward the Section 232 tariffs. That money

matters a great deal. In fact, the Government’s reference to JSW’s EAF facility at Baytown, Texas


1
  It is unclear which other agencies’ review is necessary, as the Department of Commerce alone is responsible for
administering the Section 232 tariff exclusion process.
2
 JSW also notes that, although counsel for the Government has represented that he will be unavailable the week of
February 11-15, there is no reason the approvals cannot be secured before then. In any event, counsel makes no
effort to explain why the additional two weeks between February 17 and February 28 are necessary for the
Government to file its Response.


                                                         3
         Case 1:19-cv-00133-CRK Document 42                      Filed 02/03/20    Page 5 of 7



omits a crucial detail illustrating the point: JSW has had to put its plans to develop the facility on hold

due to capital constraints. A significant portion of the capital it would have used to develop its EAF

facility was diverted to pay the Section 232 tariffs it should never have been required to pay in the first

instance. The just resolution of this case will restore this (wrongfully deprived) capital to JSW. Telling

JSW it can get its money back with de minimis interest someday is neither a reasonable nor an

appropriate response from the Government.

        Fourth, the Government correctly observes that “this [is a] case of first impression relating to

a new administrative process.” Dkt. # 41 at 2. There are, as the Government notes, “tens of thousands”

of potential claims for improperly denied exclusions requests from other companies. Those companies

are domestic steel companies who employ thousands of American workers and indirectly support

thousands more jobs in their respective communities. The presence of their potential claims is not, as

the Government suggests, a reason to slow down the process. To the contrary, it is a reason to expedite

it.

                                            *       *        *

        For the foregoing reasons, JSW respectfully requests that the Court extend Defendant’s

time to respond to no later than February 14, 2020.




                                                    4
         Case 1:19-cv-00133-CRK Document 42     Filed 02/03/20     Page 6 of 7



Dated:       New York, New York
             February 3, 2020
                                          Respectfully submitted:

                                          CHAFFETZ LINDSEY LLP

                                          By:      /s/ Sanford Litvack

                                                Sanford Litvack
                                                Andrew L. Poplinger
                                                R. Matthew Burke
                                                1700 Broadway, 33rd Floor
                                                New York, NY 10019
                                                Tel. (212) 257-6960
                                                Fax. (212) 257-6950
                                                s.litvack@chaffetzlindsey.com
                                                a.poplinger@chaffetzlindsey.com
                                                r.m.burke@chaffetzlindsey.com

                                                Counsel for Plaintiff JSW Steel (USA)
                                                Inc.




                                      5
        Case 1:19-cv-00133-CRK Document 42              Filed 02/03/20     Page 7 of 7



                            CERTIFICATE OF COMPLIANCE

       Pursuant to Chambers Procedure 2(B)(2), the undersigned certifies that Plaintiff’s

opposition to Defendant’s motion for an extension of twenty-five days to file its Rule 56.1

Response Brief contains 1137 words as computed by Chaffetz Lindsey LLP’s word processing

system, excluding those portions that do not count toward the word limitation and, thus, complies

with the Court’s Chambers Procedures.


                                                               /s/ Sanford Litvack




                                               6
